DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on July 31, 2020 for application number 16/944,250. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 2016/0162372) (hereinafter Whitehead) in view of Koorapati et al. (US 2017/0124170) (hereinafter Koorapati).
Regarding claim 1, Whitehead teaches a method for synchronizing metadata across a plurality of federation member nodes, comprising: detecting, by a first federation member node of the plurality of federation member nodes, a discrepancy between a slave metadata collection maintained on the first federation member node and a master metadata collection maintained on a second federation member node of the plurality of federation member nodes (see Fig. 1B, para [0141], para [0182], discloses determining (detecting) differences between slave metadata on a remote computer (first node) executing a backup software and master metadata on a remote computer executing (second node) a backup software at respective data centers); computing, by the first federation member node and in response to detecting the discrepancy, a local metadata namespace root delta (see para [0180-0182], discloses in response to detecting differences in metadata, generating hash (local metadata namespace root delta); transmitting, by the first federation member node and to the second federation member node, a namespace update request comprising the local metadata namespace root delta (see Fig. 6,  para [0141], para [0180-0182], discloses transferring source metadata and signatures from manifest file, and performing hash generation to detect subsequent data changes).
Whitehead does not explicitly teach receiving, by the first federation member node, from the second federation member node, and in response to the namespace update request, a set of commits applied to the master metadata collection, wherein the set of commits represents the discrepancy between the slave and master metadata collections; and applying, by the first federation member node and to correct the discrepancy, the set of commits to the slave metadata collection.
Koorapati teaches teach receiving, by the first federation member node, from the second federation member node, and in response to the namespace update request, a set of commits applied to the master metadata collection (see Figs. 1-2, para [0120], para [0124-0130], discloses receiving in response to a node request, a set of commits applied to metadata if authorized and metadata server confirms successful commit), wherein the set of commits represents the discrepancy between the slave and master metadata collections (see Fig. 2, para [0131-0132], para [0137] discloses commits representing updates to content item block in which a difference is detected between stored content item block at target block server and missing content item block that is in request); and applying, by the first federation member node and to correct the discrepancy, the set of commits to the slave metadata collection (see Fig. 2, para [0141], para [0158-0159], discloses metadata server confirming successful commit of added identified missing content block items).
Whitehead/Koorapati are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead to receive a set of commits from disclosure of Koorapati. The motivation to combine these arts is disclosed by Koorapati as “a content item synchronization agent may use a rolling checksum approach to efficiently determine which content item block(s) of a modified content item are modified or new relative to a previous version of the content item” (para [0112]) and receiving a set of commits is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Whitehead teaches a non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a first computer processor of a first federation member node, enables the first computer processor to: detect a discrepancy between a slave metadata collection maintained on the first federation member node and a master metadata collection maintained on a second federation member node (see Fig. 1B, para [0141], para [0182], discloses determining (detecting) differences between slave metadata on a remote computer (first node) executing a backup software and master metadata on a remote computer executing (second node) a backup software at respective data centers); compute, in response to detecting the discrepancy, a local metadata namespace root delta (see para [0180-0182], discloses in response to detecting differences in metadata, generating hash (local metadata namespace root delta); transmit, to the second federation member node, a namespace update request comprising the local metadata namespace root delta (see Fig. 6,  para [0141], para [0180-0182], discloses transferring source metadata and signatures from manifest file, and performing hash generation to detect subsequent data changes).
Whitehead does not explicitly teach receive, from the second federation member node and in response to the namespace update request, a set of commits applied to the master metadata collection, wherein the set of commits represents the discrepancy between the slave and master metadata collections; and apply, to correct the discrepancy, the set of commits to the slave metadata collection.
Koorapati teaches teach receive, from the second federation member node and in response to the namespace update request, a set of commits applied to the master metadata collection (see Figs. 1-2, para [0120], para [0124-0130], discloses receiving in response to a node request, a set of commits applied to metadata if authorized and metadata server confirms successful commit), wherein the set of commits represents the discrepancy between the slave and master metadata collections (see Fig. 2, para [0131-0132], para [0137] discloses commits representing updates to content item block in which a difference is detected between stored content item block at target block server and missing content item block that is in request); and apply, to correct the discrepancy, the set of commits to the slave metadata collection (see Fig. 2, para [0141], para [0158-0159], discloses metadata server confirming successful commit of added identified missing content block items).
Whitehead/Koorapati are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead to receive a set of commits from disclosure of Koorapati. The motivation to combine these arts is disclosed by Koorapati as “a content item synchronization agent may use a rolling checksum approach to efficiently determine which content item block(s) of a modified content item are modified or new relative to a previous version of the content item” (para [0112]) and receiving a set of commits is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Whitehead teaches a system, comprising: a plurality of federation member nodes comprising a first federation member node and a second federation member node, wherein the first federation member node comprises a computer processor configured to: detect a discrepancy between a slave metadata collection maintained on the first federation member node and a master metadata collection maintained on the second federation member node (see Fig. 1B, para [0141], para [0182], discloses determining (detecting) differences between slave metadata on a remote computer (first node) executing a backup software and master metadata on a remote computer executing (second node) a backup software at respective data centers); compute, in response to detecting the discrepancy, a local metadata namespace root delta (see para [0180-0182], discloses in response to detecting differences in metadata, generating hash (local metadata namespace root delta); transmit, to the second federation member node, a namespace update request comprising the local metadata namespace root delta (see Fig. 6,  para [0141], para [0180-0182], discloses transferring source metadata and signatures from manifest file, and performing hash generation to detect subsequent data changes).
Whitehead does not explicitly teach receive, from the second federation member node and in response to the namespace update request, a set of commits applied to the master metadata collection, wherein the set of commits represents the discrepancy between the slave and master metadata collections; and apply, to correct the discrepancy, the set of commits to the slave metadata collection.
Koorapati teaches teach receive, from the second federation member node and in response to the namespace update request, a set of commits applied to the master metadata collection (see Figs. 1-2, para [0120], para [0124-0130], discloses receiving in response to a node request, a set of commits applied to metadata if authorized and metadata server confirms successful commit), wherein the set of commits represents the discrepancy between the slave and master metadata collections (see Fig. 2, para [0131-0132], para [0137] discloses commits representing updates to content item block in which a difference is detected between stored content item block at target block server and missing content item block that is in request); and apply, to correct the discrepancy, the set of commits to the slave metadata collection (see Fig. 2, para [0141], para [0158-0159], discloses metadata server confirming successful commit of added identified missing content block items).
Whitehead/Koorapati are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead to receive a set of commits from disclosure of Koorapati. The motivation to combine these arts is disclosed by Koorapati as “a content item synchronization agent may use a rolling checksum approach to efficiently determine which content item block(s) of a modified content item are modified or new relative to a previous version of the content item” (para [0112]) and receiving a set of commits is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 2016/0162372) (hereinafter Whitehead) in view of Koorapati et al. (US 2017/0124170) (hereinafter Koorapati) as applied to claims 1, 10, and 19, and in further view of Czerkowicz et al. (US 2019/0236302) (hereinafter Czerkowicz).
Regarding claims 2 and 11, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach wherein the local metadata namespace root delta comprises a hash difference between a first local metadata namespace root of a first local metadata namespace maintained on the first federation member node and a second local metadata namespace root of a second local metadata namespace maintained on the second federation member node.
Czerkowicz teaches wherein the local metadata namespace root delta comprises a hash difference between a first local metadata namespace root of a first local metadata namespace maintained on the first federation member node and a second local metadata namespace root of a second local metadata namespace maintained on the second federation member node (see Fig. 2, para [0041], discloses signature (hash) differences between parent root node signature and children signatures). 
Whitehead/Koorapati/Czerkowicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include hash differences between first local metadata namespace and second local metadata namespace from disclosure of Czerkowicz. The motivation to combine these arts is disclosed by Czerkowicz as “Modifying the frequently used object with the augmented metadata may increase the efficiency of system by reducing the lookups” (para [0032]) and include hash differences between first local metadata namespace and second local metadata namespace is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3 and 12, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach wherein the first local metadata namespace represents a first hash-based data structure used to verify the slave metadata collection, wherein the second local metadata namespace represents a second hash-based data structure used to verify the master metadata collection.
Czerkowicz teaches wherein the first local metadata namespace represents a first hash-based data structure used to verify the slave metadata collection, wherein the second local metadata namespace represents a second hash-based data structure used to verify the master metadata collection (see Fig. 2, para [0016], para [0022], discloses verifying object contents match signatures and synchronizing objects between first peer and second peer).
Whitehead/Koorapati/Czerkowicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include hash differences between first local metadata namespace and second local metadata namespace from disclosure of Czerkowicz. The motivation to combine these arts is disclosed by Czerkowicz as “Modifying the frequently used object with the augmented metadata may increase the efficiency of system by reducing the lookups” (para [0032]) and include hash differences between first local metadata namespace and second local metadata namespace is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach wherein the plurality of federation member nodes forms a geo- distributed, decentralized peer-to-peer network.
Czerkowicz teaches wherein the plurality of federation member nodes forms a geo- distributed, decentralized peer-to-peer network (see para [0002], para [0026], discloses decentralized peer-to-peer network).
Whitehead/Koorapati/Czerkowicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include hash differences between first local metadata namespace and second local metadata namespace from disclosure of Czerkowicz. The motivation to combine these arts is disclosed by Czerkowicz as “Modifying the frequently used object with the augmented metadata may increase the efficiency of system by reducing the lookups” (para [0032]) and include hash differences between first local metadata namespace and second local metadata namespace is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 2016/0162372) (hereinafter Whitehead) in view of Koorapati et al. (US 2017/0124170) (hereinafter Koorapati) as applied to claims 1 and 10, and in further view of Shvachko et al. (US 2015/0067002) (hereinafter Shvachko).
Regarding claims 4 and 13, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach prior to detecting the discrepancy by the first federation member node: receiving, by the first federation member node and from the second federation member node, a heartbeat message comprising a first metadata namespace summary for a first global metadata namespace maintained on the second federation member node; obtaining, by the first federation member node, a second metadata namespace summary for a second global metadata namespace maintained on the first federation member node; and comparing, by the first federation member node, the first and second metadata namespace summaries, wherein a mismatch between, based on comparing, the first and second metadata namespace summaries leads to detecting the discrepancy.
Shvachko teaches prior to detecting the discrepancy by the first federation member node: receiving, by the first federation member node and from the second federation member node, a heartbeat message comprising a first metadata namespace summary for a first global metadata namespace maintained on the second federation member node (see Fig. 2, para [0026-0027], para [0038-0039], discloses receiving a heartbeat message for near-current status of consensus namenode, the coordination engine determining a global order of updates to the namespace); obtaining, by the first federation member node, a second metadata namespace summary for a second global metadata namespace maintained on the first federation member node (see Figs. 2-3, para [0029, 0031], discloses obtaining update state for second consensus namenode according to coordination engine ordering); and comparing, by the first federation member node, the first and second metadata namespace summaries, wherein a mismatch between, based on comparing, the first and second metadata namespace summaries leads to detecting the discrepancy (see Fig. 2, para [0031-0033], discloses coordination engine keeping namespace state consistent across consensus nodes).
Whitehead/Koorapati/Shvachko are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include heartbeat messages from disclosure of Shvachko. The motivation to combine these arts is disclosed by Shvachko as “enables multiple active NameNode servers (herein variously denoted as ConsensusNode or CNodes) to act as peers, each continuously synchronized and simultaneously providing client access” (para [0025]) and including heartbeat messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach wherein the first global metadata namespace represents a first hash-based data structure used to verify all metadata currently maintained on the second federation member node, wherein the second global metadata namespace represents a second hash-based data structure used to verify all metadata currently maintained on the first federation member node.
Shvachko teaches wherein the first global metadata namespace represents a first hash-based data structure used to verify all metadata currently maintained on the second federation member node, wherein the second global metadata namespace represents a second hash-based data structure used to verify all metadata currently maintained on the first federation member node (see Figs. 2-3, para [0020], para [0028], discloses coordination engine receiving proposals from CNodes, and coordination engine returning agreements to CNodes to apply to their respective memory states in a determined order, so that namespace replicas are maintained consistent across CNodes).
Whitehead/Koorapati/Shvachko are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include heartbeat messages from disclosure of Shvachko. The motivation to combine these arts is disclosed by Shvachko as “enables multiple active NameNode servers (herein variously denoted as ConsensusNode or CNodes) to act as peers, each continuously synchronized and simultaneously providing client access” (para [0025]) and including heartbeat messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 15, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach wherein the first metadata namespace summary comprises a first global metadata namespace root of the first global metadata namespace and a plurality of first local metadata namespace roots of a first plurality of local metadata namespaces for a first plurality of metadata collections maintained on the second federation member node.
Shvachko teaches wherein the first metadata namespace summary comprises a first global metadata namespace root of the first global metadata namespace and a plurality of first local metadata namespace roots of a first plurality of local metadata namespaces for a first plurality of metadata collections maintained on the second federation member node (see Fig. 2, para [0027-0028], discloses coordination engine determining global order of updates to namespaces and issuing corresponding agreements to CNodes to maintain consistency across CNodes).
Whitehead/Koorapati/Shvachko are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include heartbeat messages from disclosure of Shvachko. The motivation to combine these arts is disclosed by Shvachko as “enables multiple active NameNode servers (herein variously denoted as ConsensusNode or CNodes) to act as peers, each continuously synchronized and simultaneously providing client access” (para [0025]) and including heartbeat messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 16, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach wherein the second metadata namespace summary comprises a second global metadata namespace root of the second global metadata namespace and a plurality of second local metadata namespace roots of a second plurality of local metadata namespaces for a second plurality of metadata collections maintained on the first federation member node.
Shvachko teaches wherein the second metadata namespace summary comprises a second global metadata namespace root of the second global metadata namespace and a plurality of second local metadata namespace roots of a second plurality of local metadata namespaces for a second plurality of metadata collections maintained on the first federation member node (see Fig. 2, para [0027-0028], discloses coordination engine determining global order of updates to namespaces and issuing corresponding agreements to CNodes to maintain consistency across CNodes).
Whitehead/Koorapati/Shvachko are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to include heartbeat messages from disclosure of Shvachko. The motivation to combine these arts is disclosed by Shvachko as “enables multiple active NameNode servers (herein variously denoted as ConsensusNode or CNodes) to act as peers, each continuously synchronized and simultaneously providing client access” (para [0025]) and including heartbeat messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 2016/0162372) (hereinafter Whitehead) in view of Koorapati et al. (US 2017/0124170) (hereinafter Koorapati) as applied to claims 1 and 10, and in further view of Slik (US 2017/0277609) (hereinafter Slik).
Regarding claims 8 and 17, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach prior to receiving the heartbeat message by the first federation member node: detecting, by the second federation member node, the set of commits applied to the master metadata collection maintained thereon; and multicasting, by the second federation member node and to a remainder of the plurality of federation member nodes comprising the first federation member node, a namespace update message comprising the set of commits, wherein the first federation member node fails to receive the namespace update message.
Slik teaches prior to receiving the heartbeat message by the first federation member node: detecting, by the second federation member node, the set of commits applied to the master metadata collection maintained thereon (see Fig. 1, Fig. 7, para [0024], discloses detecting updates applied to storage nodes); and multicasting, by the second federation member node and to a remainder of the plurality of federation member nodes comprising the first federation member node, a namespace update message comprising the set of commits, wherein the first federation member node fails to receive the namespace update message (see Fig. 1, para [0023], discloses multicasting namespace updates for object fragment information to available storage nodes).
Whitehead/Koorapati/Slik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to utilize multicasting from disclosure of Slik. The motivation to combine these arts is disclosed by Slik as “employed for the protection and storage of data” (para [0012]) and utilizing multicasting is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9 and 18, Whitehead/Koorapati teach a method of claim 1 and medium of claim 10.
Whitehead/Koorapati do not explicitly teach prior to multicasting the namespace update message by the second federation member node: obtaining, by the second federation member node, a current local metadata namespace root of a current local metadata namespace maintained on the second federation member node for the master metadata collection; updating, by the second federation member node and to include the set of commits, the current metadata namespace to obtain a new current metadata namespace; obtaining, by the second federation member node, a new current local metadata namespace root of the new current metadata namespace; computing, by the second federation member node, the local metadata namespace root delta using the current and new current local metadata namespace roots; and mapping, by the second federation member node and in a metadata changes log for the master metadata collection, the set of commits to the local metadata namespace delta.
Slik teaches prior to multicasting the namespace update message by the second federation member node: obtaining, by the second federation member node, a current local metadata namespace root of a current local metadata namespace maintained on the second federation member node for the master metadata collection (see Fig. 1, para [0024], discloses obtaining identifiers that are identifying object fragments currently available in storage system); updating, by the second federation member node and to include the set of commits, the current metadata namespace to obtain a new current metadata namespace (see Fig. 2, para [0024], para [0027], discloses updating local fragment store index, indicating storage fragments are unavailable); obtaining, by the second federation member node, a new current local metadata namespace root of the new current metadata namespace (see Fig. 3, Fig. 7, para [0040], discloses obtaining new storage nodes); computing, by the second federation member node, the local metadata namespace root delta using the current and new current local metadata namespace roots (see para [0023], discloses computing hashes of object identifiers); and mapping, by the second federation member node and in a metadata changes log for the master metadata collection, the set of commits to the local metadata namespace delta (see para [0024], discloses mapping rebuild node fragments to corresponding objects).
Whitehead/Koorapati/Slik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Whitehead/Koorapati to utilize multicasting from disclosure of Slik. The motivation to combine these arts is disclosed by Slik as “employed for the protection and storage of data” (para [0012]) and utilizing multicasting is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nolan et al. US Publication No. 2019/0349733.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159